Tbe opinion of tbe court was delivered by
Reavis, J.
Respondent commenced an action in tbe superior court of King county against tbe appellant as city treasurer of Seattle for mandamus to compel tbe latter to accept a certain sum named in full payment for certain street grade assessments and taxes assessed upon certain property in tbe city. Respondent alleged tbat it bad tendered tbe necessary money to tbe city treasurer to redeem *430certain property which, had theretofore been bid in by the city for delinquent taxes, under the terms of an ordinance of said city for redemption of such property. The city treasurer refused to accept the money for redemption, because the. certificate of purchase held by the city had been sold and assigned under the terms of ordinance bio. 3937 of the city to one William B. Taylor; and a tax deed had issued to Taylor, and the amount tendered by relator for redemption was less than the sum due to Taylor. Respondent demurred to the answer of appellant and the demurrer was sustained by the superior court. But there is a supplemental record filed here by respondent which shows that Taylor, the real party in interest, has settled the controversy with respondent, and that there is now no real controversy existing in this cause.
This state of facts disposes of the appeal. Courts will not hear and determine abstract questions of law; neither can this court permit a mere question of costs in a cause to be litigated here.
The appeal is dismissed.
Scott, C. J., and Anders, Gordon and Dunbar, JJ., concur.